Case 1:19-cv-01574-AJN Document 24 Filed 04/03/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE INNOCENCE PROJECT, Inc.,
Plaintiffs,

* Case No. 19- ev-1574

NATIONAL MUSEUM OF HEALTH AND MEDICINE,
et al.,

Delendants.

 

PROOF OF SERVICE
1, Samantha Winter, hereby declare:

1. 1 am over 18 years of age and am not a party to the above-captioned action.

2. On March 7, 2019, I served the defendants in this action by sending, via U.S. Postal
Service certified mail, a copy of the Complaint with all exhibits, a copy of the corporate disclosure
statement, and a copy of the March 5, 2019 Order of Judge Nathan, to each defendant.

3. On March 15, 2019, | sent, via U.S. Postal Service certified mail, a copy of the
Complaint with all exhibits, a copy of the corporate disclosure statement, and a copy of the March
5, 2019 Order of Judge Nathan, to the Civil Process Clerk of the Unites States Attorney's Office
for the Southern District of New York and to the Attomey General of the United States.

4. | mailed these documents to cach party at the addresses indicated below, with the

corresponding certified mail tracking numbers.
Case 1:19-cv-01574-AJN Document 24 Filed 04/03/19 Page 2 of 3

 

 

Recipient Address Certified Mail Tracking No.
National Museum of Health =| 2500 Linden Lane 7013 3020 0000 7714 0727

_ and Medicine Silver Spring, Maryland 20910
Defense Health Agency 7700 Arlington Boulevard 7013 3020 0001 7670 7947

Suite 5J01
Falls Church, VA 22042-5101

Department of Defense 1400 Defense Pentagon 7013 3020 0001 7670 8074
Washington, DC 20301-1400

 

Laura Cutter 2500 Linden Lane 7013 3020 0001 7670 8081
Silver Spring, Maryland 20910

 

}—__—

David Shackelford 2500 Linden Lane 7013 3020 0001 7670 8043
Silver Spring, Maryland 20910

 

 

 

Adrianne Noe 2500 Linden Lane 7013 3020 0001 7670 8012
Silver Spring, Maryland 20910

 

 

 

 

 

Raquel Bono 7700 Aclington Boulevard 7013 3020 0001 7670 7992
Suite 5101
Falls Church, VA 22042-5101

Patrick Shanahan 1400 Defense Pentagon 7013 3020 OOOL 7670 8067

Washington, DC 20301-1400

 

1 Si. Andrew’s Plaza 7013 3020 UOO1 7670 7978
New York, NY 10007

Civil Process Clerk
United States Attorncy’s
Office, SONY

 

 

 

 

 

Attorney General of the 950 Pennsylvania Avenue, NW 7013 3020 0001 7670 7961
United States Washington, DC 20530-0001
5. Attached hereto as Exhibit A is a truc and correct copy of the certified mail receipts

for each defendant, the Attorney General of the United States, and the Civil Process Clerk of the

United States Attorney’s Office for the Southern District of New York.

 
Case 1:19-cv-01574-AJN Document 24 Filed 04/03/19 Page 3 of 3

I declare under penalty of perjury that the foregoing is true and correct.

Executed on April 3, 2019, at Buffalo, NY.

‘ | '
vd Ln
& \ f .
\ ‘ 1 \ i / { | . — _
LVL | \/ | A _

Samantha Winter

UNIVERSITY AT BUFFALO
SCHOOL OF LAW

507 O’ Brian Hall, North Campus
Buffalo, NY 14260-1100

Tel: (716) 645-6222

Fax: (716) 645-6199

Email: faw-cltc@buftalo.edu
